Citation Nr: 0904545	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  07-11 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
D.C.


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a low back 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for a bilateral foot 
disability.  

6.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD) 
and depressive disorder, manifested, in part, by 
fibromyalgia, chronic fatigue, weight loss and night sweats.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from January 1989 to July 
1993.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO in Washington, D.C. 
certified this appeal to the Board for appellate review.  

The Veteran testified in support of these claims during a 
hearing held before the undersigned Veterans Law Judge in 
October 2008.  

The Board addresses the claims of entitlement to service 
connection for headaches, 
a bilateral foot disability, and a psychiatric disability, 
including PTSD and depressive disorder, manifested, in part, 
by fibromyalgia, chronic fatigue, weight loss and night 
sweats, in the REMAND section, below, and REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  On October 2, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran's representative that the Veteran wished to 
withdraw her appeal on the claim of entitlement to service 
connection for a left knee disability.  

2.  On October 2, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran's representative that the Veteran wished to 
withdraw her appeal on the claim of entitlement to service 
connection for a right knee disability.  

3.  VA provided the Veteran adequate notice with regard to 
the claim being decided.  

4.  A low back disability is not related to the Veteran's 
active service.

5.  Degenerative joint disease of the lumbar spine did not 
manifest to a compensable degree within a year of the 
Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for a left knee disability are met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for the Veteran's withdrawal of a 
substantive appeal on the claim of entitlement to service 
connection for a right knee disability are met.  8 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

3.  A low back disability was not incurred in or aggravated 
by service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection - Left & Right Knee 
Disabilities

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In this case, on October 2, 2008, prior to the promulgation 
of a decision in the appeal, the Board received notification 
from the Veteran's representative that the Veteran wished to 
withdraw her appeal on the claims of entitlement to service 
connection for left and right knee disabilities.  There thus 
remain no allegations of errors of fact or law for appellate 
consideration and the Board does not have jurisdiction to 
review the appeal on the withdrawn claims.  These claims must 
therefore be dismissed.

II.  Claim for Service Connection - Low Back Disability

A.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
provided the Veteran adequate notice with regard to the claim 
being decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) Veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how in determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by letters dated October 2004 and March 
2005, before initially deciding that claim in a rating 
decision dated June 2005.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.

The content of such notice, considered in conjunction with 
the content of a supplemental statement of the case issued in 
April 2008, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the claim being decided, 
informed the Veteran of the evidence necessary to support 
that claim, identified the type of evidence that would best 
do so, notified him of VA's duty to assist and indicated that 
it was developing his claim pursuant to that duty.  The RO 
also provided the Veteran all necessary information on 
disability ratings and effective dates.  The RO identified 
the evidence it had received in support of the Veteran's 
claim and the evidence it was responsible for securing.  The 
RO noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof, but that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all requested evidence.  The RO advised the Veteran to sign 
the enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the Veteran to send to VA all requested 
evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the claim being decided.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  First, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to those claims, 
including service and post-service VA treatment records.  
(During her October 2008 hearing, the Veteran identified 
multiple records of treatment that were still outstanding; 
however, none is pertinent to her low back claim.  Moreover, 
the claims file presently contains records of the Veteran's 
treatment dated as recently as June 2007 and, during her 
hearing, the Veteran indicated that she had not been seen for 
low back complaints "in awhile.")  Second, contrary to the 
Veteran's assertion in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) dated April 2007, the RO also conducted 
medical inquiry in support of the claim being decided by 
affording the Veteran a VA examination, during which an 
examiner discussed the etiology of the Veteran's low back 
disability.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

B.  Analysis of Claim

The Veteran claims entitlement to service connection for a 
low back disability.  According to written statements she 
submitted during the course of this appeal and her hearing 
testimony, presented in October 2008, this disability first 
manifested in service.  Allegedly, she was twice treated for 
back problems in service, in 1989, and has continued to 
receive treatment, including physical therapy, heat and 
medication, for the same problems since her discharge from 
service.  She does not specifically allege that her low back 
disability, reportedly diagnosed as arthritis of the lumbar 
spine, constitutes an undiagnosed illness that developed 
secondary to her service in the Persian Gulf.  Instead, she 
contends that her duties as a combat stevedore, including 
holding lines so that cargo did not hit the walls of the ship 
and lifting two-inch shackles, caused her to strain her back. 

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain conditions, 
including arthritis, if it is shown that the Veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, one such condition 
became manifest to a degree of 10 percent within one year 
from the date of discharge, and there is no evidence of 
record establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Service connection may also be presumed for certain 
conditions under 38 U.S.C.A. § 1117, based on service in the 
Persian Gulf.  More specifically:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
Veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): (A) An 
undiagnosed illness; (B) A medically 
unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of 
signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.

* *

(f) For purposes of this section, the 
term "Persian Gulf Veteran" means a 
Veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf Veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2011, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2008).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R.
§ 3.317(a)(3) (2008).  Disabilities that have existed for at 
least six months and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered "chronic."  38 C.F.R. § 3.317(a)(4) 
(2008).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Post service treatment records, including a report of VA 
examination conducted in March 2005 and VA treatment records 
dated since 2005, confirm that the Veteran currently has a 
low back disability, most recently diagnosed as degenerative 
osteoarthritis.  The question is thus whether this disability 
is related to the Veteran's active service.  

According to the Veteran's service treatment records, during 
active service, as alleged, the Veteran received treatment 
for low back complaints and was diagnosed with a mild low 
back strain.  On discharge examination conducted in July 
1993, the Veteran reported that she had not had recurrent 
back pain and an examiner noted no low back abnormalities.  

Following discharge, beginning in 2003 (approximately a 
decade after her discharge from service), the Veteran 
reported or received treatment for low back complaints and 
underwent a VA examination of her back.  Based on x-rays, 
medical professionals diagnosed osteoarthritis of the lumbar 
spine.  Only one medical professional, a VA examiner, 
addressed the etiology of this disability.  In March 2005, he 
concluded that the Veteran's ongoing low back pain was likely 
secondary to degenerative changes, not likely secondary to 
the past strain.  

The Veteran has not submitted a medical opinion refuting that 
of the VA examiner, or medical evidence establishing earlier 
treatment for low back complaints.  As noted above, to 
prevail in a claim for service connection, a claimant must 
submit competent evidence establishing that she has a current 
disability resulting from service or a service-connected 
disability.  In this case, the Veteran's assertions represent 
the only evidence of record relating her current low back 
disability to her period of active service.  Such assertions 
may not be considered competent evidence of a nexus, however, 
as the record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge to diagnose a medical 
condition or provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing the Board finds that the Veteran's 
low back disability is not related to her active service.  
The Board further finds that arthritis of the lumbar spine 
did not manifest to a compensable degree within a year of her 
discharge from service.  Based on these findings the Board 
concludes that such disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  This claim is not in relative equipoise; 
therefore, the Veteran may not be afforded the benefit of the 
doubt in the resolution thereof.  Rather, as a preponderance 
of the evidence is against the claim, it must be denied.


ORDER

The appeal on the claim of entitlement to service connection 
for a left knee disability is dismissed.  

The appeal on the claim of entitlement to service connection 
for a right knee disability is dismissed.  

Service connection for a low back disability is denied.  


REMAND

The Veteran claims entitlement to service connection for 
headaches, a bilateral foot disability, and a psychiatric 
disability, including PTSD and depressive disorder, 
manifested, in part, by fibromyalgia, chronic fatigue, weight 
loss and night sweats.  Additional action is necessary before 
the Board decides these claims.  

As previously indicated, the VCAA provides that VA must 
notify the claimant of the evidence necessary to substantiate 
her claim and assist her in obtaining and fully developing 
all of the evidence relevant to her claim.  With regard to 
the claims being remanded, VA has not yet provided the 
Veteran adequate notice and assistance; therefore, to proceed 
in adjudicating these claims would prejudice the Veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. at 
392-94. 

First, during an October 2008 hearing, the Veteran identified 
pertinent outstanding medical documents that need to be 
obtained in support of the claims being remanded.  These 
documents include: (1) records of the Veteran's treatment for 
headaches at a VA hospital in Philadelphia, Pennsylvania in 
1993 or 1994; 
(2) records of the Veteran's treatment for headaches at the 
Patent and Trademark Office in Arlington, Virginia, in 1994, 
when the Veteran worked there; (3) records of the Veteran's 
treatment for mental health complaints by a psychotherapist 
or psychologist when she was working at the Patent and 
Trademark Office; (4) records of the Veteran's treatment for 
headaches and mental health and foot complaints by a 
physician with a possible surname of "Young" located in 
Greenbelt, Maryland, when the Veteran was working at Lucent 
Technologies and living in Washington, D.C.; (5) records of 
the Veteran's treatment for mental health complaints by a 
private therapist in Westfield, New Jersey, in 1998 or 1999, 
where Lucent sent her for work purposes; (6) reports of 
physicals conducted for the purpose of employment with Lucent 
Technologies and Fed Ex; and (7) records of the Veteran's 
daily treatment for headaches and mental health complaints 
and intermittent treatment for foot complaints at the VA 
Medical Center in Washington, D.C. (dated since June 2007).  
Given that these documents allegedly refer to the Veteran's 
headaches and psychiatric and foot disabilities, the RO 
should seek more detailed information regarding the dates and 
locations of the alleged treatment and then obtain and 
associate with the claims file the records of the treatment.  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
inc
lud
es 
pro
vid
ing 
a
claimant a medical examination or obtaining a medical opinion 
whe
n 
an
examination or opinion is necessary to make a decision on a 
cla
im.  
In 
thi
s 
cas
e,
examinations in support of the claims being remanded are 
nec
ess
ary
.  
The 
Vet
era
n's
service and treatment records establish that, during service, 
the 
Vet
era
n
received treatment for headaches and mental health 
com
pla
int
s, 
was 
ass
aul
ted 
on 
at
least one occasion by a boyfriend, and was shown to have flat 
fee
t.  
The 
post-service treatment records establish that, since 
dis
cha
rge
, 
she 
has 
bee
n
diagnosed with headaches and psychiatric and foot 
dis
abi
lit
ies
.  
To 
dat
e, 
the 
RO 
has
not obtained medical opinions regarding whether the Veteran's 
cur
ren
t 
dis
abi
lit
ies
are related to her period of active service, including the 
doc
ume
nte
d 
treatment, assault and foot abnormalities.  

Third, the Veteran asserts that she developed fibromyalgia, 
chronic fatigue, weight loss and night sweats secondary to 
her service in the Persian Gulf, when she allegedly stored 
hazardous and radioactive materials and chemicals.  To date, 
the RO has not considered the Veteran's assertion in this 
regard or whether these conditions might be due to an 
undiagnosed illness, and has not informed the Veteran of the 
law and regulations pertinent to claims for service 
connection based on service in the Persian Gulf.    

Based on the foregoing, this case is REMANDED for the 
fol
low
ing 
act
ion
:

1.  Contact the Veteran and ask her to 
provide more specific information 
regarding the dates and locations of the 
treatment she identified during her 
October 2008 hearing (see above).  

2.  After securing any necessary 
authorization, request, obtain and 
associate with the claims file records of 
all treatment identified, including those 
previously noted.  

3.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for service connection for headaches.  
Forward the claims file to the examiner 
for review of all pertinent documents 
therein and ask the examiner to confirm 
in his written report that he conducted 
such a review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) indicate whether the Veteran 
has a disability manifested by 
headaches;

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
headaches; and 

c) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided. 

4.  Thereafter, arrange for the Veteran 
to undergo a VA examination in support of 
her claim for service connection for a 
psychiatric disability.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) diagnose any psychiatric 
disability shown to exist, 
including, if appropriate, PTSD and 
depressive disorder; 

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
mental health complaints and an 
assault by a boyfriend or 
alleged other assaults and a 
rape; 

c) note whether the Veteran has 
fibromyalgia, chronic fatigue, 
weight loss and night sweats.  

d) if so, indicate whether these 
symptoms are due to a specific 
disease entity, including any 
diagnosed psychiatric disability;  

e) if any symptom is found to be due 
to a specific disease entity, opine 
whether it is at least as likely as 
not etiologically related to the 
Veteran's period of active service, 
during which she allegedly stored 
hazardous and radioactive materials 
and chemicals;  

f) for each symptom not shown to be 
due to a specific disease entity, 
indicate whether it represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness related to the 
Veteran's Persian Gulf War service, 
or a medically unexplained chronic 
multisymptom illness such as chronic 
fatigue syndrome, which is defined 
by a cluster of signs or symptoms; 

g) if any symptom represents an 
objective indication of chronic 
disability resulting from an 
undiagnosed illness or a chronic 
multisymptom illness, also describe 
the extent to which the illness has 
manifested; and 

h) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

5.  Arrange for the Veteran to undergo a 
VA examination in support of her claim 
for service connection for a bilateral 
foot disability.  Forward the claims file 
to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) indicate whether the Veteran 
has a bilateral foot 
disability;

b) offer an opinion regarding 
whether such disability is at 
least as likely as not related 
to the Veteran's active 
service, including documented 
flat feet; 

c) if not, offer an opinion 
regarding whether such 
disability preexisted service 
and increased in severity 
therein; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided. 

6.  Readjudicate the claims being 
remanded.  In so doing, consider them on 
direct and secondary bases, including as 
due to an undiagnosed illness.  If any 
benefit sought is not granted, provide 
the Veteran a supplemental statement of 
the case, which cites the law and 
regulations pertinent to claims for 
service connection based on service in 
the Persian Gulf, and an opportunity to 
respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  No action is required of the 
Veteran unless she receives further notice.  She does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


